[a1016offerletteragarw_image1.jpg]Exhibit 10.20



November 21, 2014
 
Gaurav S. Agarwal
5851 Garden Oak Cove
Memphis, TN 31820
 
Dear Gaurav:
 
It is my pleasure, on behalf of KCI USA, Inc. (“KCI” or the “Company”), to
present you with the following offer of employment for the position of Group
President, Businesses and Innovation based out of our Bridgewater, New Jersey
office.  You will be reporting to Joe Woody, President and Chief Executive
Officer and your start date is currently to be determined. Please note that this
offer is contingent upon successful completion of our screening process, which
includes, but may not be limited to, background and reference checks, drug
screening and verification of your eligibility to work in the United States.


Below is an outline of the compensation package designed for you, as well as a
summary of selected benefits.
 
Annual Compensation
 
Base Salary: You will be paid a bi weekly base salary of $23,076.93 every other
Friday, which equates to $600,000 annually. Your employment status will be
classified as a regular, full-time exempt employee.


Signing Bonus
As additional consideration for joining the Company, you will receive a one-time
bonus of $400,000 minus required withholdings. This bonus is payable 30 days
following your start date with the Company. Should you voluntarily resign your
position within one-year of your start date, you will be required to reimburse
the Company the amount of your Signing Bonus.


Relocation Benefits
Relocation assistance is provided to help make your move to your new location as
easy as possible. Details of the program will be emailed to you. In order to be
eligible for these Relocation Benefits, you will be required to execute a
Repayment Agreement agreeing to the terms and conditions of the relocation
benefits being offered to you. The Company will cover certain temporary housing
expenses for up to 12 months for you.
 



[a1016offerletteragarw_image2.jpg]
12930 Interstate 10 West San Antonio, TX 78249 USA
t: 800.275.4524 | e: info@acelity.com | acelity.com

--------------------------------------------------------------------------------

[a1016offerletteragarw_image1.jpg]Exhibit 10.20





Annual Incentive Bonus Plan: As the Group President, Businesses and Innovation,
you are eligible to participate in the Annual Incentive Bonus (AIB) program.
This AIB plan is intended to be an incentive to eligible employees and is
designed to pay a bonus when specific Company and individual performance results
are achieved, as agreed upon by the senior management team, resulting in
potential payouts above or below target.  This is a calendar year plan and
participation and payouts in the AIB Plan will be prorated based on your start
date. Please note, only employees hired prior to October 1st of a fiscal year
will be eligible to participate in the AIB Plan on a prorated basis. Therefore,
those hired on or after October 1st will only be eligible for the upcoming
fiscal year plan. Your participation in the AIB Plan will otherwise be subject
to all of the terms and conditions of the AIB Plan and can change without
notice. Your annual target is 80% of annual salary.
  
Executive Equity Incentive Plan:
Your position is eligible for participation in the Executive Equity Incentive
Plan maintained by KCI’s parent, Chiron Guernsey Holdings L.P. Inc. You will be
recommended for a long term incentive award in the form of 2,000,000 Profits
Interest Units (“PIUs”), subject to vesting conditions described therein.  
These PIUs are issued by Chiron Guernsey Holdings L.P. Inc., the private equity
partnership that owns KCI. As discussed with you, the PIUs represent a
participation in the appreciation of the value of the partnership over time. 
The PIUs, when issued, will have a base distribution threshold based on the
value per Class A unit of the partnership on the date of grant (similar to an
option exercise price).  As such, the PIUs will have no value on the date of
grant but will, over time, increase in potential value if the partnership
increases in value.  50% of the Profits Interest Units will be time vesting
units, with 25% of the time vesting units to cliff vest on the first anniversary
of grant and the remaining 75% to vest ratably on a quarterly basis over 36
months; and 50% of the Profits Interest Units will vest based on achievement of
certain investment milestones for the parent company.  More information on the
PIU award will be provided to you separately upon approval of your grant by the
compensation committee.


Vacation
Time away, for your grade, is a self-managed program offering Team Members
significant flexibility in managing personal time off.  With this approach,
vacation days are not allotted, tracked or banked and as such, scheduling time
off need only be coordinated with your direct supervisor.  The program is
subject to state laws which may have different requirements.  Your Human
Resources representative can provide more details.
 





[a1016offerletteragarw_image2.jpg]
12930 Interstate 10 West San Antonio, TX 78249 USA
t: 800.275.4524 | e: info@acelity.com | acelity.com

--------------------------------------------------------------------------------

[a1016offerletteragarw_image1.jpg]Exhibit 10.20

Retention Agreement
Your position will also be eligible for a retention agreement which generally
provides that in the event your employment is terminated by KCI other than for
“cause” (as that term is defined in the retention agreement), you will receive a
severance payment equal to one years’ base salary and one year’s bonus, plus up
to 12 months reimbursement for COBRA premium payments. Such severance payment
would be conditioned upon entry into a separation agreement providing for
non-compete, non-solicitation, non-disclosure and other standard provisions.


Additional Benefits
You are eligible to participate in most benefits plans as of your date of hire. 
For employees of both KCI and LifeCell, this includes KCI’s sponsored health
plans, flexible spending accounts and supplemental life insurance plans.  In
addition, KCI provides short and long-term disability coverage, basic life
insurance coverage and an Employee Assistance Program at no cost to you.
 
After completing 30 days of full time employment and meeting all eligibility
requirements, you will automatically be enrolled in the pre-tax 401(k) Plan at
3% of your base pay.  This plan provides for a $1 for $1 match up to the first
6% with an annual limit of $8,000.


You are also eligible for $5,000 annual reimbursement for Financial Planning and
Tax services.
 
You will also have the opportunity to take advantage of additional programs,
details of which will be provided to you via our Human Resource Handbook.
 
Agreements
By virtue of your new role, it will be necessary for you to sign several
agreements as a condition of your employment, including but not limited to the
following:


Arbitration Policy Statement, Non-Compete Agreement, Confidentiality Agreement,
Invention Assignment Agreement, and completion of a Form I-9
establishing your eligibility to work in the United States under the federal
Immigration Reform and Control Act.  The agreements listed above will be
provided for your review and signature. These agreements must be completed
and submitted prior to beginning employment.
 
Gaurav, these are exciting times at KCI and we are looking forward to your
contributions as we grow.  However, we recognize you retain the option, as does
KCI, of ending your employment with KCI at any time, with or without notice and
with or without cause.  As such, your employment with KCI is considered at-will
and neither

[a1016offerletteragarw_image2.jpg]
12930 Interstate 10 West San Antonio, TX 78249 USA
t: 800.275.4524 | e: info@acelity.com | acelity.com

--------------------------------------------------------------------------------

[a1016offerletteragarw_image1.jpg]Exhibit 10.20

this letter, nor any other oral or written representations may be considered a
contract for employment with KCI for any specific period of time.
 
This letter serves to establish the entirety of your employment relationship
with KCI and its subsidiaries, and supersedes any previous understanding that
may have been implied or expressed, either verbally or in writing, by any
representative of the Company.   This offer is valid for five business days from
the date of receipt.
 
Upon electronic acceptance of this offer, KCI will prepare a New Hire e-mail
with a link to KCI’s Onboarding New Hire Portal that will allow you to complete
many of your New Hire tasks including your Benefits Enrollment paperwork,
Federal W-4 form, Direct Deposit Authorization and most of the KCI Agreements.
 
Should you have any questions or require clarification on any aspect of this
offer, please do not hesitate to contact me at 210.255.6104.
 
I hope you are as excited at the prospect of joining KCI as we are at having you
as part of the team!
 
 Sincerely,
 
Gregory Kayata
Senior Vice President, Human Resources
 
cc:  Joe Woody



[a1016offerletteragarw_image2.jpg]
12930 Interstate 10 West San Antonio, TX 78249 USA
t: 800.275.4524 | e: info@acelity.com | acelity.com